Martin, J.
The dismissal of this appeal is asked for on the ground, that a bond was given for a sum less than was required by *325the order of the judge. The judgment is for three hundred and fifty dollars. A suspensive appeal was prayed for ; the judge in grantingit, required a bond to be given for the sum of five hundred and fifty dollars ; and the bond given is for one hundred and fifty only. The Code of Practice, art. 574, provides, ‘ that the judge in granting the appeal, shall state, at the foot of the petition of appeal, the, amount of the surety to be given by the appellant.’ This article of the Code relates to devolutive appeals; for in suspensive ones the sum is fixed by the Code at an amount exceeding by one half that of the judgment. In the present case, the bond being for one hundred and fifty dollars only, is insufficient for a suspensive appeal, as it is less than one half of the judgment. It is also insufficient to support -a devolutive appeal, as it is for a sum less than, that fixed by the judge.

Appeal dismissed.